Citation Nr: 1724503	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  06-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board remanded this matter in November 2014.

In April 2016, the Board issued a decision denying the Veteran entitlement to an initial rating in excess of 50 percent for depression.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court issued an Order granting a January 2017 joint motion for partial remand (JMR), which moved for the portion of the Board's April 2016 decision denying an initial rating in excess of 50 percent for depression be vacated and remanded.  The parties to the January 2017 JMR agreed that the Board erred in its April 2016 decision by providing an inadequate statement of reasons or bases for its finding that a higher rating was not warranted for the Veteran's service-connected depression.

In the April 2016 decision, the Board also remanded the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities prior to August 1, 2011.  A review of the record reveals that the Agency of Original Jurisdiction (AOJ) has taken further actions as to that issue, but has not yet completed the actions directed in the Remand portion of the April 2016 Board decision, to include readjudicating the issue, and has not recertified the issue to the Board.  Therefore, that issue is not before the Board at this time.

The Veteran has recently submitted additional evidence along with a waiver of initial consideration of the evidence by the AOJ.  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent VA examination for his service-connected depression in July 2013, approximately four years ago.  The July 2013 VA examination report reflects that, related to his depression, the Veteran had symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examination report does not contain a narrative description of the Veteran's symptoms or detailed results of a mental status examination.

At the June 2014 Board hearing, the Veteran testified that he has had suicidal thoughts, but that "it's not all the time", and that he most recently had such thoughts six months prior.  He also testified that he had experienced further difficulties with memory loss, maintaining his personal hygiene, and maintaining effective relationships.  For example, he indicated that he will occasionally shower only two or three times per month.  In addition, he once did not leave his house for almost a month and relied on his roommates for help with, for example, purchasing groceries.  He reported that "a lot of times I won't even eat with" the roommates, and will instead "eat in my room, stay away."  He denied having hobbies or friends.

VA treatment records dating since the June 2014 Board hearing, to include records dating as recently as February 2017, reflect that the Veteran has presented as clean and well groomed.  He has participated actively in both substance abuse group therapy and in recreational group therapy.  The recreational therapy records show that the Veteran has enjoyed activities with others, and has been seen laughing and joking with other participants.  As such, the VA treatment records suggest that the Veteran's depression may have improved since the June 2014 Board hearing.

Given the apparent changing nature and severity of the Veteran's service-connected depression since the July 2013 VA examination and the lack of detail in the July 2013 VA examination report as to the Veteran's particular symptoms and mental status, the Board finds that the Veteran must be provided another VA examination to determine the current nature and severity of his service-connected acquired psychiatric disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected acquired psychiatric disability.  The record and a copy of this remand must be made available to the examiner.  The examination must include all testing deemed necessary by the examiner in conjunction with this request.  The examiner should conduct a mental status examination on the Veteran and report all manifestations related to the Veteran's service-connected acquired psychiatric disability.

The examiner is asked to differentiate which of the Veteran's psychiatric symptoms, if any, are attributable to his nonservice-connected substance abuse disorders rather than his service-connected acquired psychiatric disability, to include depression.

A complete rationale for all opinions must be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

